Exhibit 32 Section 1350 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, and United States Code), each of the undersigned officers of Handy & Harman Ltd., a Delaware corporation (the “Corporation”), does hereby certify that: The Amendment No. 1 to the Annual Report on Form 10-K/A for the year ended December 31, 2010 (the “Form 10-K/A”) of the Corporation fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and information contained in the Form 10-K/A fairly presents, in all material respects, the financial condition and results of operations of the Corporation. /s/ Glen M. Kassan Glen M. Kassan Principal Executive Officer April 29, 2011 /s/ James F. McCabe, Jr. James F. McCabe, Jr. Principal Financial Officer April 29, 2011
